Trial Court Official's

         Request for Extension of Time to File Record
                                                                                FILED IN
                                                                         12th COURT OF APPEALS
                                                                              TYLER, TEXAS
Court ofAppeals No. (Ifknown): 12 - 14                00262                   CV
                                                                          2/9/2015 9:05:12 PM
                                                                              CATHY S. LUSK
Trial Court Stvie: Charles Alford and Mary Lou Aiford vs. Robert Thomas McKeithen.Clerk
                                                                                    EOG Resources.
Inc.. and Central Texas Land Services



Trial Court & County: P' Judicial District Court of San Augustine County. Texas
Trial Court No.: CV-12-9344


Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due: 2/9/2015

Anticipated Number of Pages of Record: 350

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s: (Check all that apply - attach additional pages if necessary.)


•       to the best ofmy knowledge, the Appellant has made no claim ofindigence and has failed to either
        pay the required fee or to make arrangements to pay the fee for preparing the record.
•       my duties listed below preclude working on this record:

®       Other. (Explain.): 1am a few days behind schedule ofmy work due to the recent hospitalization
of my mother for issues regarding her heart and blood pressure.



1anticipate this record will be completed and forwarded to the 12"^ Court ofAppeals by 2/24/2015.
_and I hereby request an additional         15         days within which to prepare it. Tex. R. App. P.
37.3.



In compliance with Tex. R. App. P. 9.5(e), 1certify that a copy ofthis notice has been seryed on counsel for
all parties to the trial Court's judgment or order being appealed. 1further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.


    2-9-2015
Date                                                   Signature p
409-489-9728
Office Phone Number                                    Printed Name      Donnece Foster